Third District Court of Appeal
                               State of Florida

                          Opinion filed February 7, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-2478
                          Lower Tribunal No. 01-7689
                             ________________


                             Walter Lee Wright,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

      Walter Lee Wright, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.

Before SALTER, FERNANDEZ and LOGUE, JJ.

      FERNANDEZ, J.

      Walter Lee Wright files a Motion for Rehearing with respect to the

underlying appeal. For the reasons that follow, we deny the motion and order
Wright to show cause why this Court should not prohibit him from making further

pro se filings related to circuit court case number F01-7689.

      Ordinarily, we would deny this motion without further discussion. However,

further action is warranted by this Court, as Wright’s abuse of the judicial process

is apparent on the face of the motion.1

      Initially, Wright appealed the trial court’s summary denial of his motion for

post-conviction relief. Following review of this successive appeal, this Court per

curiam affirmed on December 21, 2016.

      Wright then filed a motion for rehearing with this Court on January 11,

2017. The rehearing was denied on January 20, 2017. On February 28, 2017,

Wright filed a motion to clarify and recall this Court’s mandate. The motion was

denied on March 6, 2017.

      Turning to Wright’s current filing before this Court, the second “Motion for

Rehearing,” of this Court’s affirmance of the trial court’s order, we note there is no

request for relief in the Motion for Rehearing. Instead, Wright engages in profane

name calling and threatening language.

      Including the underlying appeal, Wright has filed at least thirteen

unsuccessful appeals with this Court, stemming from his 2006 convictions and

1 Wright’s motion includes the following paragraph: “MOTHAF--K y’all and all
those that’s down with y’all corrupted behavior! You MOTHAF--KS are not GOD
and you damn sure not right. From this day forward all HELL will come down on
y’all until I’m FREE.” Wright signs his motion “Lucifer” “Son of David.”

                                          2
sentences for first-degree murder with a firearm, armed robbery with a firearm,

armed burglary, and attempted carjacking with a firearm. When Wright has

articulated a claim, these claims have all previously been raised on direct and

collateral appeal and have been decided on the merits against Wright.2

      Wright is hereby directed to show cause, within sixty days from the date of

this order, why he should not be prohibited from filing any further pro se appeals,

pleadings, motions, or petitions relating to his convictions, judgments, and

sentences in circuit court case number F01-7689, unless such pleadings are signed

by a member of the Florida Bar. See State v. Spencer, 751 So. 2d 47 (Fla. 1999);

Walker v. State, 814 So. 2d 516 (Fla. 3d DCA 2002).

      Motion denied. Order to show cause issued.




2Wright v. State, 2016 WL 7404552 (Fla. 3d DCA 2016); Wright v. State, 212 So.
3d 370 (Fla. 3d DCA 2016); Wright v. State, 208 So. 3d 1181 (Fla. 3d DCA 2016);
Wright v. State, 207 So. 3d 887 (Fla. 3d DCA 2015); Wright v. State, 151 So. 3d
1260 (Fla. 3d DCA 2014); Wright v. State, No. 3D13-2081 (Fla. 3d DCA August
27, 2013; Wright v. State, 119 So. 3d 454 (Fla. 3d DCA 2013); Wright v. State,
111 So. 3d 894 (Fla. 3d DCA 2013); Wright v. State, 76 So. 3d 308 (Fla. 3d DCA
2011); Wright v. State, 57 So. 3d 862 (Fla. 3d DCA 2011); Wright v. State, 56 So.
3d 13 (Fla. 3d DCA 2011); Wright v. State, 49 So. 3d 1279 (Fla. 3d DCA 2010);
Wright v. State, 994 So. 2d 447 (Fla. 3d DCA 2008).

                                        3